Ryan L. Wright
The Wright Law Firm
519 East 18th Street
Cheyenne, WY 82001
Telephone: (307) 634-6111
E-Mail: ryan@wrightslawfirm.com
Wyoming Bar No.: 7-4638


                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF WYOMING

UNITED STATES OF AMERICA,                 )
                                          )
      Plaintiff,                          )
                                          )
v.                                        ) Case No. 5:21-PO-00511-MLC-1
                                          )
MADELINE S. CASEY                         )
                                          )
      Defendant.                          )
______________________________________________________________________________

                          ENTRY OF APPEARANCE
______________________________________________________________________________

        COMES NOW, Ryan L. Wright of The Wright Law Firm, who is a member

in good standing of the Wyoming State Bar and of this Court, and hereby enters

his appearance for the Defendant, Madeline S. Casey, in the above-referenced

case.

        DATED: August 25, 2021.

                                          /s/ Ryan L. Wright
                                          Ryan L. Wright, WSB #7-4638
                                          The Wright Law Firm
                                          519 East 18th Street
                                          Cheyenne, WY 82001
                                          307-634-6111
                                          E-mail: ryan@wrightslawfirm.com
                                          Attorney for the Defendant




                                  Page 1 of 2
                           CERTIFICATE OF SERVICE

       I hereby certify that on August 25, 2021, I electronically field the foregoing
Entry of Appearance with the Clerk of Court using the CM/ECF system which
will send notification of such filing to the following email addresses:

      Stephanie Hambrick
      Assistant United States Attorney
      United States Attorney’s Office
      E-mail: stephanie.hambrick@usdoj.gov


                                             /s/ Ryan L. Wright
                                             Ryan L. Wright




                                    Page 2 of 2
